

115 HR 3508 IH: To amend the Internal Revenue Code of 1986 to provide for a small partnership exception from certain requirements.
U.S. House of Representatives
2017-07-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3508IN THE HOUSE OF REPRESENTATIVESJuly 27, 2017Mr. Renacci (for himself and Mr. Davidson) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to provide for a small partnership exception from
			 certain requirements.
	
		1.Small partnership exception
 (a)In generalParagraph (1) of section 6241 of the Internal Revenue Code of 1986, as in effect for returns filed for partnership taxable years beginning after December 31, 2017, is amended to read as follows:
				
					(1)Partnership
 (A)In generalExcept as provided in subparagraph (B), the term partnership means any partnership required to file a return under section 6031(a). (B)Exception for small partnerships (i)In generalThe term partnership shall not include any partnership having 10 or fewer partners each of whom is an individual (other than a nonresident alien), a C corporation, or an estate of a deceased partner. For purposes of the preceding sentence, a husband and wife (and their estates) shall be treated as 1 partner.
 (ii)Election to have subchapter applyA partnership (within the meaning of subparagraph (A)) may for any taxable year elect to have clause (i) not apply. Such election shall apply for such taxable year and all subsequent taxable years unless revoked with the consent of the Secretary..
 (b)Effective dateThe amendment made by this section shall apply with respect to returns filed for partnership taxable years beginning after December 31, 2017.
			